Citation Nr: 0833280	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  
 
2.  Entitlement to service connection for pitting edema.  

3.  Entitlement to service connection for a right elbow 
disability.  

4.  Entitlement to service connection for bursitis of the 
right shoulder.

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to December 
1989 and from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the RO characterized the issues on 
appeal as whether new and material evidence has been received 
to reopen previously denied claims of entitlement to service 
connection for a bilateral knee disability, pitting edema, a 
right elbow disability, bursitis of the right shoulder, and 
migraines.  In essence, the RO found that a September 2002 
rating decision that originally denied these claims was not 
appealed and became final.  However, at the time of the 
September 2002 rating decision none of the veteran's service 
treatment records (STRs) were available.  The Board later 
received said records and readjudicated the claims listed on 
the cover page of this decision in rating decisions dated in 
December 2004 and June 2005.  Thereafter, the veteran 
submitted a timely Notice of Disagreement (NOD).  Therefore, 
the Board finds that these issues arose on appeal from the 
June 2005 rating decision, and, consequently, are subject to 
de novo review.  38 C.F.R. § 3.156(c) (2007).  These issues 
have been recharacterized on the title page accordingly.

The issues of entitlement to service connection for a right 
elbow disability and bursitis of the right shoulder are being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral knee disability 
that is attributable to his period of military service.

2.  The veteran does not have pitting edema that is 
attributable to his period of military service.

3.  The veteran does have musculoskeletal headaches that are 
proximately caused by his service-connected residuals of a 
head injury.


CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral knee disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007).

2.  The veteran does not have pitting edema that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  Musculoskeletal headaches are proximately caused by the 
service-connected head injury.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board also finds that an April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, VA medical records, and private 
medical records.  The veteran was afforded VA examinations. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

Service treatment reports associated with the claims file 
reveal that the veteran was seen for right ankle pain in May 
1986.  He was reported to have erythema and mild edema of the 
internal area of the right ankle.  He was assessed with a 
sprain.  The veteran was seen in December 1986 to rule out 
the possibility of a ligament injury of the right knee.  He 
was noted to have originally had a twisting injury six weeks 
prior.  X-rays were normal.  He was reported to have a 
possible lateral meniscus tear at that time and referred for 
an arthrogram.  A right knee arthrogram performed in February 
1987 was noted to be normal.  In October 1988 the veteran was 
seen for left knee pain and was diagnosed with patellofemoral 
syndrome.  He reported continued left knee pain in November 
1988.  In December 1988 he said his left knee pain was a 
little better.  In January 1989 he was noted to have no 
problems with his left knee.  In October 1989 he was again 
assessed with patellofemoral pain syndrome.  An April 1991 
redeployment examination included a clinical evaluation of 
the veteran's lower extremities which was reported to be 
normal.  

Private treatment reports from Park Ridge Medical Center and 
Memorial Hospital and information received from M. Herzberg, 
D. C., are unrelated to the veteran's knees and pitting 
edema.  

Private treatment reports from Phelps County Medical Center 
dated in September 2003 reveal that the veteran underwent an 
arthroscopy of his left knee with partial medial meniscectomy 
with chondroplasty of the medial femoral condyle and patella 
and debridement of some torn fibers of an anterior cruciate 
ligament (ACL) graft.  The veteran was noted to have a 
history of hyperextension of his left knee in July 2001 while 
playing softball.  He underwent an ACL reconstruction with 
hamstring allograft and bone mulch screw.  He reinjured his 
leg in August 2003 and subsequently underwent an arthroscopy 
of his left knee with partial medial meniscectomy with 
chondroplasty of the medial femoral condyle and patella and 
debridement of some torn fibers of an ACL graft.  

The veteran was afforded a VA examination for his knees and 
pitting edema in June 2005.  The examiner indicated that the 
veteran's claims file had been reviewed.  She noted that the 
veteran was treated for complaints of his right and left knee 
in service.  Private treatment reports indicated that the 
veteran injured his knee in 2001 while playing softball.  He 
subsequently underwent an ACL repair of his left knee in June 
2003 and September 2003.  The veteran said he had no problems 
with his knee since the last surgery.  Examination of the 
knees revealed that the veteran ambulated without assistive 
devices and his gait was steady.  His knees were without any 
redness, warmth, or effusion.  The examiner said the veteran 
had positive 1-2 pitting edema from three-quarters of the way 
up his bilateral shins to his ankles.  His range of motion 
was 0 to 120 degrees bilaterally without any outward signs of 
pain, discomfort, or fatigability.  X-rays of the bilateral 
knees revealed no osteoarthritic changes.  There were 
fixation screws in the lower femur and upper tibia probably 
due to repair of a cruciate tear done previously.  No bony 
abnormalities were seen.  The examiner diagnosed the veteran 
with right knee strain in service without any evidence of 
current disability and left knee patellofemoral syndrome with 
a non-service related hyperextension injury that occurred in 
July 2001 directly resulting in a tear of his lateral 
meniscus and subsequent ACL reconstruction with allograft and 
bone mulch screw with a re-injury resulting in posterior 
medial flap tear all unrelated to his in-service 
patellofemoral syndrome.  She also opined that there was no 
evidence to suggest that the veteran's patellofemoral pain 
syndrome or knee strains resulted in the subsequent 
development of peripheral edema of his bilateral lower 
extremities.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2007).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury. Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  As the new 
regulation appears restrictive, the Board shall not give 
impermissibly retroactive effect to the new regulation in 
this case.  See 38 C.F.R. § 3.310 (effective October 10, 
1006).

A.  Knees and Pitting Edema

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
knee disability.  

The Board acknowledges that the veteran had treatment for 
complaints of both right and left knee pain in service.  
However, x-rays of the right knee performed in December 1986 
were noted to be normal and an arthrogram of the right knee 
was normal in January 1987.  There were no further findings 
related to the veteran's right knee in service.  With regard 
to his left knee, the veteran was diagnosed with 
patellofemoral syndrome on several occasions.  Following 
service the veteran was not treated for any disability of his 
knees until he underwent left knee surgery in July 2003.  He 
was reported to have a history of hyperextension of his left 
knee in July 2001 while playing softball.  He underwent a 
second surgery on his left knee in September 2003.  

The Board finds it significant that the veteran did not seek 
treatment from a doctor for knee problems until 2003, and 
then, only after hyperextending his knee while playing 
softball in 2001.  Furthermore, in the course of receiving 
that treatment, there is no indication that he reported any 
previous history of knee complaints, including since military 
service.

In addition, when examined by VA in 2005 the examiner 
diagnosed the veteran with right knee strain in service 
without any evidence of current disability and left knee 
patellofemoral syndrome with a non-service related 
hypertension injury that occurred in July 2001 directly 
resulting in a tear of his lateral meniscus and subsequent 
ACL reconstruction with allograft and bone mulch screw with a 
re-injury resulting in posterior medial flap tear all 
unrelated to his in-service patellofemoral syndrome.  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  See Maxson, supra.  In the 
present case, the evidence of record establishes that the 
veteran had no treatment for his right knee following service 
and he did not seek any treatment for his left knee until 
almost fourteen years after service and only then after he 
injured his left knee playing softball in 2001.  The VA 
examiner specifically found that the current left knee 
disability is related to the intervening injury, and did not 
originate in service.  

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for a right and left knee disability.  

The Board further concludes that the veteran is not entitled 
to service connection for pitting edema.  The Board 
acknowledges that the veteran was reported to have edema of 
his right ankle in service in 1986.  However, the swelling 
was related to a right ankle sprain and the records are 
otherwise negative for any reference to further treatment for 
edema while the veteran was in service which suggests that 
the edema was an acute condition which resolved.  An April 
1991 examination revealed a normal clinical evaluation of the 
veteran's lower extremities.  

Following service there is no evidence of a diagnosis of 
pitting edema until the veteran was examined by VA in 2005, 
more than fourteen years after the veteran separated from 
service.  As noted above, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any chronic or persistent disability.  See 
Maxson, supra.  

Most significantly, the VA examiner opined that there was no 
evidence to suggest that the veteran's patellofemoral pain 
syndrome or knee strains resulted in the subsequent 
development of peripheral edema of his bilateral lower 
extremities.  There is no evidence to otherwise link pitting 
edema to any chronic condition that was associated with the 
veteran's military service.  Consequently, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for pitting edema.  

The Board has considered the veteran's report that he has a 
right knee disability related to service.  However, while he 
may be competent to describe symptoms, he is not qualified to 
render medical opinions regarding the underlying etiology of 
his current symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In this 
case, the most recent medical evidence regarding his right 
knee is the opinion of the VA examiner, who found no current 
disability.  The Board finds this opinion to be the most 
probative evidence of record.

The Board has also considered his lay assertions that his 
pitting edema and left knee problems are related to service.  
Certainly, the veteran's reports as to a continuity of 
symptomatology since service are entitled to some probative 
weight.  However, the Board ultimately places more probative 
weight on the opinion of the VA examiner, who is a competent 
health care specialist that conducted a thorough clinical 
evaluation.  As noted, that examiner found the veteran's 
current disabilities unrelated to military service.

In conclusion, the Board finds that the evidence 
preponderates against the claims of service connection for a 
right and left knee disability and pitting edema.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claims, the doctrine is 
not for application, and the appeal must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).

B.  Headaches

The Board notes that the veteran was granted service 
connection for residuals of a head injury in December 2004.  
In that decision, it was noted that he had sustained a 
concussion when he was struck in the head with a metal bar.  
He is now seeking service connection for headaches, which he 
has described as migraine in nature, as secondary to the 
service-connected head injury.

The veteran's service-connected head injury is currently 
rated under a 38 C.F.R. § 4.71a, Diagnostic Code 5237, for 
cervical strain.  Although the RO found that he did not meet 
the criteria for a compensable rating under that code, the RO 
clearly found that the veteran's residuals of a head injury 
were most appropriately rated as a disability of the cervical 
spine.  

Shortly after the December 2004 decision that granted service 
connection for a head injury, the veteran was afforded a VA 
examination in January 2005 at which time he was diagnosed 
with an occipital contusion resulting in recurrent 
musculoskeletal spasm of the cervical spine without loss of 
range of motion or trigger points.  Significantly, the 
examiner further indicated that with musculoskeletal 
contractions the veteran developed a musculoskeletal 
headache.  

Although the VA examiner did not note a diagnosis of 
migraines, he clearly felt that the veteran did experience 
headaches as a result of musculoskeletal contractions that 
were the consequence of the occipital contusion.  There is no 
contrary medical evidence suggesting that the veteran's 
headaches are unrelated to the service-connected residuals of 
a head injury.

Therefore, the Board finds that a grant of service connection 
for musculoskeletal headaches on a secondary basis is 
granted.

The Board notes in passing that, in assigning a 10 percent 
rating for the residuals of a head injury in a later rating 
decision, the RO did note in passing the veteran's complaints 
of headaches.  However, as the 10 percent rating assigned for 
the residuals of a head injury was awarded under Diagnostic 
Code 5237, the Board finds that headaches would not be 
contemplated under such a 10 percent rating.  Thus, the Board 
further finds that the anti-pyramiding provisions of 38 
C.F.R. § 4.14 (2007) do not prevent a separate award of 
service connection for headaches.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for pitting edema is 
denied.  

Service connection for musculoskeletal headaches is granted.


REMAND

The veteran's STRs indicate that, in May 1986 the veteran was 
seen for complaints of right shoulder pain.  He was noted to 
have pain in the distribution of the right trapezius.  He was 
assessed with musculoskeletal pain.  On an April 1991 
redeployment examination evaluation of the upper extremities 
revealed tenderness and stiffness in the right wrist and 
elbow.  The examiner noted that the veteran had arthralgia of 
the right wrist/elbow probably secondary to soft tissue 
inflammation.   

Private treatment reports from Memorial Hospital dated from 
August 1996 to March 1997 reveal complaints of cervical, 
shoulder, and neck complaints off and on since an injury in 
1993 wherein the veteran was struck in the back of the neck 
with a steel reinforcement rod.  

The veteran submitted a statement dated in August 2006 in 
which he reported that he unable to play darts or perform any 
other activity, including working out, that pumps his elbow 
due to pain.  He indicated that his elbow disability began in 
service.  

Given the veteran's in-service complaints, and his lay 
assertions of a continuity of symptomatology between service 
and the claimed current elbow/shoulder disabilities, the 
Board finds that an orthopedic examination is necessary prior 
to final appellate review of these issues.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he 
had had continuous symptoms of the disorder [i.e., ringing in 
the ears] since his discharge).  See also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the "may 
be associated" element under § 5103A(d)(2) is a low 
threshold).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo a VA orthopedic 
examination to assess whether any 
current right shoulder or right 
elbow disability are attributable to 
the veteran's military service 
including complaints of right 
shoulder pain and the assessment of 
arthralgia of the right wrist/elbow 
probably secondary to soft tissue 
inflammation in service.  With 
regard to the veteran's right 
shoulder, the examiner should also 
assess whether the veteran's right 
shoulder disability is attributable 
to the veteran's service-connected 
residuals of a head injury.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probabilities that the veteran 
currently suffers from disabilities 
of the right shoulder and right 
elbow that are traceable his 
military service and with regard to 
the veteran's right shoulder, to 
service-connected residuals of a 
head injury.  A complete rationale 
for any opinions expressed should be 
provided.  

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

2.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issues 
remaining on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


